Exhibit 10.1

HOME BANCSHARES, INC.

AMENDED AND RESTATED

2006 STOCK OPTION AND PERFORMANCE INCENTIVE PLAN

ARTICLE 1

ESTABLISHMENT AND PURPOSE

1.1 Adoption and Effective Date. Home BancShares, Inc., an Arkansas corporation
(the “Company”), hereby adopts the Home BancShares, Inc. Amended and Restated
2006 Stock Option and Performance Incentive Plan (the “Plan”). The Plan shall
become effective on February 27, 2012 (the “Effective Date”), subject to the
approval of the Company’s stockholders at the 2012 Annual Meeting. Upon approval
of the Plan by the Board of Directors of the Company (the “Board”), awards may
be made as provided herein, subject to stockholder approval of the Plan.

1.2 Purpose. The Company desires to attract and retain the best available
executive and key Employees for itself and its subsidiaries and to encourage the
highest level of performance by such Employees in order to serve the best
interests of the Company and its stockholders. The Plan is expected to
contribute to the attainment of these objectives by offering eligible Employees
the opportunity to acquire stock ownership interests in the Company, and other
rights with respect to stock of the Company, and to thereby provide them with
incentives to put forth maximum efforts for the success of the Company and its
subsidiaries.

1.3. History. This Plan is an amendment and restatement of the Home BancShares,
Inc. 2006 Stock Option and Performance Incentive Plan (the “2006 Plan”), which
was adopted by the Board in March 2006 and approved by the Company’s
stockholders in June 2006. The 2006 Plan was amended on May 9, 2007 to increase
the authorized shares to 1,500,000 shares. The 2006 Plan amended and restated
Cabot Bankshares, Inc. Non-Qualified Stock Option Plan; Employee Incentive Stock
Option Plan; Stock Option Plan for Directors, Officers and Employees of Marine
Bank of the Florida Keys; Home BancShares 1999 Stock and Incentive Compensation
Plan Special Employee and Director Award; Home BancShares 1999 Stock and
Incentive Compensation Plan; North Little Rock Bancshares, Inc. 2000 Stock and
Incentive Compensation Plan; Home BancShares 2005 Appreciation Rights Incentive
Compensation Plan; and any other prior plan of the Company or a predecessor in
effect prior to the effective date of the 2006 Plan under which stock options or
other equity awards covering the Company’s Stock remain outstanding to a service
provider (the “Prior Plans”). This Plan document therefore is intended to
preserve material rights and features of the 2006 Plan and the Prior Plans, and
should any material provision of this Plan be determined to impair the rights of
an Employee under an award granted prior to the Effective Date of this Plan, the
Award Agreement covering the award shall instead be treated as including the
material provision as an explicit term.

ARTICLE 2

AWARDS

2.1 Form of Awards. Awards under the Plan may be granted in any one or all of
the following forms: (i) incentive stock options (“Incentive Stock Options”)
meeting the requirements of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”); (ii) nonstatutory stock options (“Nonstatutory Stock
Options”) (unless otherwise indicated, references in the Plan to “Options” shall
include both Incentive Stock Options and Nonstatutory Stock Options);
(iii) stock appreciation rights



--------------------------------------------------------------------------------

(“Stock Appreciation Rights”), as described in Article 8, which may be awarded
either in tandem with Options (“Tandem Stock Appreciation Rights”) or on a
stand-alone basis (“Nontandem Stock Appreciation Rights”); (iv) shares of Common
Stock (as defined below) which are restricted as provided in Article 12
(“Restricted Shares”); (v) units representing shares of Common Stock, as
described in Article 13 (“Performance Shares”); (vi) units which do not
represent shares of Common Stock but which may be paid in the form of Common
Stock, as described in Article 14 (“Performance Units”); and (vii) shares of
unrestricted Common Stock (“Unrestricted Shares”).

2.2 Maximum Shares Available. The maximum aggregate number of shares of the
Company’s Common Stock, par value $.01 per share (the “Common Stock”), available
for award as Options, Stock Appreciation Rights, Restricted Shares, Performance
Shares, Performance Units and Unrestricted Shares under the Plan, is 2,322,000,
all of which are subject to adjustment pursuant to Article 16. Shares of Common
Stock issued pursuant to the Plan may be either authorized and unissued shares
or issued shares reacquired by the Company. In the event that prior to the end
of the period during which Options may be granted under the Plan, any Option or
any Nontandem Stock Appreciation Right under the Plan expires unexercised or is
terminated, surrendered or canceled (other than in connection with the exercise
of a Stock Appreciation Right) without being exercised in whole or in part for
any reason, or any Restricted Shares, Performance Shares or Performance Units
are forfeited, or if such awards are settled in cash in lieu of shares of Common
Stock, then such shares or units may, at the discretion of the Committee
(hereinafter defined) to the extent permissible under Rule 16b-3 under the
Securities Exchange Act of 1934 (the “Act”) be made available for subsequent
awards under the Plan, upon such terms as the Committee may determine.

2.3 Limitation of Awards. Awards granted to any Employee (as defined in Article
4 hereof) in any one year shall be limited to ten percent (10%) of the total
shares of Common Stock available for award under the Plan (i.e. 10% of 2,322,000
shares).

2.4 Return of Prior Awards. As a condition to any subsequent award, the
Committee shall have the right, at its discretion, upon replacement with a new
award of a substantially similar monetary amount, to require Employees to return
to the Company awards previously granted under this Plan. Subject to the
provisions of this Plan, such new award shall be upon such terms and conditions
as are specified by the Committee at the time the new award is granted to the
extent permitted by Rule 16b-3 under the Act.

ARTICLE 3

ADMINISTRATION

3.1 Committee. The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board. Each member of the Committee shall be an “outside
director” (within the meaning of Section 162(m) of the Code) and a “non-employee
director” (within the meaning of Rule 16b-3(b)(3)(i) under the Act); and an
independent director within the meaning of applicable NASDAQ listing standards.

3.2 Powers of Committee. Subject to the express provisions of the Plan, the
Committee shall have the power and authority (i) to grant Options and to
determine the purchase price of the Common Stock covered by each Option, the
term of each Option, the number of shares of Common Stock to be covered by each
Option and any performance objectives or vesting standards applicable to each
Option, (ii) to designate Options as Incentive Stock Options or Nonstatutory
Stock Options and to determine which Options, if any, shall be accompanied by
Tandem Stock Appreciation Rights; (iii) to grant Tandem Stock Appreciation
Rights and Nontandem Stock Appreciation Rights and to determine the terms and

 

Page 2 of 14



--------------------------------------------------------------------------------

conditions of such rights; (iv) to grant Restricted Shares and to determine the
term of the restricted period and other conditions and restrictions applicable
to such shares; (v) to grant Performance Shares and Performance Units and to
determine the performance objectives, performance periods and other conditions
applicable to such shares or units; (vi) to grant Unrestricted Shares; and
(vii) to determine to whom, and the time or times at which, Options, Stock
Appreciation Rights, Restricted Shares, Performance Shares, Performance Units
and Unrestricted Shares shall be granted.

3.3 Delegation. The Committee may delegate to one or more of its members or to
any other person or persons such ministerial duties as it may deem advisable;
provided, however, that the Committee may not delegate any of its
responsibilities hereunder if such delegation will cause (i) transactions under
the Plan to fail to comply with Section 16 of the Act or (ii) the Committee to
fail to qualify as “outside directors” under Section 162(m) of the Code. The
Committee may also employ attorneys, consultants, accountants or other
professional advisors and shall be entitled to rely upon the advice, opinions or
valuations of any such advisors.

3.4 Interpretations. The Committee shall have sole discretionary authority to
interpret the terms of the Plan, to adopt and revise rules, regulations and
policies to administer the Plan and to make any other factual determinations
which it believes to be necessary or advisable for the administration of the
Plan. All actions taken and interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Company, all
Employees who have received awards under the Plan and all other interested
persons.

3.5 Liability; Indemnification. No member of the Committee, nor any Employee to
whom ministerial duties have been delegated, shall be personally liable for any
action, interpretation or determination made with respect to the Plan or awards
made thereunder, and each member of the Committee shall be fully indemnified and
protected by the Company with respect to any liability he or she may incur with
respect to any such action, interpretation or determination, to the extent
permitted by applicable law and to the extent provided in the Company’s Articles
of Incorporation and Bylaws, as amended from time to time.

ARTICLE 4

ELIGIBILITY

Awards may be granted to officers, employees, directors, consultants, and other
key persons of the Company and its subsidiaries (herein referred to collectively
as “Employees”). In determining to whom awards shall be granted and the number
of shares to be covered by each award, the Committee shall take into account the
nature of the services rendered by such person, their present and potential
contributions to the success of the Company and its subsidiaries and such other
factors as the Committee in its sole discretion shall deem relevant. As used in
this Plan, the term “subsidiary” shall mean any corporation which at the time
qualifies as a subsidiary of the Company under the definition of “subsidiary
corporation” set forth in Section 424(f) of the Code, or any successor provision
hereafter enacted.

ARTICLE 5

COMPLIANCE WITH SECTION 162(M)

5.1 Section 162(m) of the Code. It is the intent of the Company that
compensation granted under the Plan to “Covered Employees” (as defined by
Section 162(m) of the Code) shall, if so designated by the Committee, constitute
“qualified performance-based compensation” (as defined by Section 162(m)).
Accordingly, the terms of the Plan, including the definition of Covered
Employee, shall be interpreted in a manner consistent with Section 162(m).

 

Page 3 of 14



--------------------------------------------------------------------------------

5.2 Performance-Based Awards. If the Committee determines that grants of
restricted shares, performance shares and performance units should be made to
Employees who are Covered Employees in order to qualify for the compensation
deduction exclusion established by Section 162(m) for performance-based
compensation, the award shall be governed by this Article 5 of the Plan in
addition to other applicable sections of the Plan. The Committee shall base such
compensation solely on account of the attainment of one or more pre-established,
objective performance goals in accordance with this Article 5.

5.3 Establishment of Performance Goals. Performance goals for a Covered Employee
must be established in writing by the Committee no later than 90 days after the
commencement of the service period to which such performance goal relates and
while the outcome is substantially uncertain (i.e., before 25% of the
performance period has elapsed). Such performance goals must be based on an
objective formula or standard for performance-based compensation, such that a
third party having knowledge of the relevant performance results could calculate
the amount to be paid to the Covered Employee, and must specify the individual
employees or class of employees to which it applies.

5.4 Performance-Based Criteria. Performance goals may be based on any one or
more of the following criteria: price of Company Common Stock or the stock of
any affiliate, shareholder return, return on assets, growth in assets, return on
equity, return on investment, return on capital, economic profit, economic value
added, net income, operating income, gross margin, sales, free cash flow,
earnings per share. These factors shall have a minimum performance standard
below which no payments will be made. The performance goals may be based on an
analysis of historical performance and growth expectations for the business,
financial results of other comparable businesses, and progress towards achieving
the long-range strategic plan for the business. The performance goals and
determination of results shall be based entirely on financial measures.

5.5 Modification of Performance-Based Awards. Once established, the Committee
shall not be entitled to any discretion to increase the amount of compensation
under any award that would otherwise be due upon the attainment of the
performance goals, except as may be permitted under Section 162(m) of the Code
and the regulations thereunder.

5.6 Certification. Prior to any payment of remuneration for performance-based
awards intended to qualify for the deduction exclusion under Section 162(m), the
Committee must certify in writing that all of the performance goals and other
material terms of the arrangement for the remuneration have been met. This
section of the Plan shall not apply to an award to an Employee unless the
Committee has determined that such award should qualify for the compensation
deduction exemption of Section 162(m).

5.7 Stockholder Approval. Material terms of the performance goals must be
disclosed to and reapproved by the stockholders no later than the first
stockholder meeting that occurs in the fifth year following the year in which
stockholders previously approved the performance goals.

ARTICLE 6

STOCK OPTIONS

6.1 Grant of Options. Options may be granted under this Plan for the purchase of
shares of Common Stock. Options shall be granted in such form and upon such
terms and conditions, including the satisfaction of corporate or individual
performance objectives and other vesting standards, as the Committee shall from
time to time determine.

 

Page 4 of 14



--------------------------------------------------------------------------------

6.2 Option Price. The option price of each Option to purchase Common Stock shall
be determined by the Committee at the time of grant, but shall not be less than
100 percent of the fair market value of the Common Stock subject to such Option
on the date of grant. The option price so determined shall also be applicable in
connection with the exercise of any Tandem Stock Appreciation Right granted with
respect to such Option. The exercise price of an Option previously granted under
the Plan shall not thereafter be reduced other than pursuant to the provisions
of Article 16 or Article 17.

6.3 Term of Options. The term of each Option granted under the Plan shall not
exceed ten (10) years from the date of grant, subject to earlier termination as
provided in Articles 10 and 11, except as otherwise provided in Section 7.1 with
respect to ten (10) percent stockholders of the Company and except as provided
in prior grants.

6.4 Exercise of Options. An Option may be exercised, in whole or in part, at
such time or times as the Committee shall determine. The Committee may, in its
discretion, accelerate the exercisability of any Option at any time. Options may
be exercised by an Employee by giving written notice to the Committee stating
the number of shares of Common Stock with respect to which the Option is being
exercised and tendering payment therefor. Payment for the Common Stock issuable
upon exercise of the Option shall be made in full in cash, or by certified check
or, if the Committee, in its sole discretion, permits, in shares of Common Stock
(valued at fair market value on the date of exercise and which shall have been
held for more than 6 months). As soon as reasonably practicable following such
exercise, a certificate representing the shares of Common Stock purchased,
registered in the name of the Employee, shall be delivered to the Employee.

6.5 Cancellation of Stock Appreciation Rights. Upon exercise of all or a portion
of an Option, the related Tandem Stock Appreciation Rights shall be canceled
with respect to an equal number of shares of Common Stock.

ARTICLE 7

SPECIAL RULES APPLICABLE TO INCENTIVE STOCK OPTIONS

7.1 Ten Percent Stockholder. Notwithstanding any other provision of this Plan to
the contrary, no person may receive an Incentive Stock Option under the Plan if
such person, at the time the award is granted, owns (after application of the
rules contained in Section 424(d) of the Code) stock possessing more than ten
(10) percent of the total combined voting power of all classes of stock of the
Company or its subsidiaries, unless (i) the option price for such Incentive
Stock Option is at least 110 percent of the fair market value of the Common
Stock subject to such Incentive Stock Option on the date of grant and (ii) such
Option is not exercisable after the date five (5) years from the date such
Incentive Stock Option is granted.

7.2 Limitations on Time of Grants. No grant of an Incentive Stock Option shall
be made under this Plan after the Termination Date (as defined in Section 20.11
hereof) of the Plan.

 

Page 5 of 14



--------------------------------------------------------------------------------

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1 Grants of Stock Appreciation Rights. Tandem Stock Appreciation Rights may be
awarded by the Committee in connection with any Option granted under the Plan,
either at the time the Option is granted or thereafter at any time prior to the
exercise, termination or expiration of the Option. Nontandem Stock Appreciation
Rights may also be granted by the Committee at any time. At the time of grant of
a Nontandem Stock Appreciation Right, the Committee shall specify the number of
shares of Common Stock covered by such right and the base price of shares of
Common Stock to be used in connection with the calculation described in
Section 8.4 below. The base price of a Nontandem Stock Appreciation Right shall
be not less than 100 percent of the fair market value of a share of Common Stock
on the date of grant. Stock Appreciation Rights shall be subject to such terms
and conditions not inconsistent with the other provisions of this Plan as the
Committee shall determine.

8.2 Limitations on Exercise. A Tandem Stock Appreciation Right shall be
exercisable only to the extent that the related Option is exercisable and shall
be exercisable only for such period as the Committee may determine (which period
may expire prior to the expiration date of the related Option). Upon the
exercise of all or a portion of Tandem Stock Appreciation Rights, the related
Option shall be canceled with respect to an equal number of shares of Common
Stock. Shares of Common Stock subject to Options or portions thereof,
surrendered upon exercise of a Tandem Stock Appreciation Right, shall not be
available for subsequent awards under the Plan. A Nontandem Stock Appreciation
Right shall be exercisable during such period as the Committee shall determine.

8.3 Surrender or Exchange of Tandem Stock Appreciation Rights. A Tandem Stock
Appreciation Right shall entitle the grantee to surrender to the Company
unexercised the related Option, or any portion thereof, and to receive from the
Company in exchange therefor that number of shares of Common Stock having an
aggregate fair market value equal to (A) the excess of (i) the fair market value
of one (1) share of Common Stock as of the date the Tandem Stock Appreciation
Right is exercised over (ii) the option price per share specified in such
Option, multiplied by (B) the number of shares of Common Stock subject to the
Option, or portion thereof, which is surrendered. Cash shall be delivered in
lieu of any fractional shares.

8.4 Exercise of Nontandem Stock Appreciation Rights. The exercise of a Nontandem
Stock Appreciation Right shall entitle the grantee to receive from the Company
that number of shares of Common Stock having an aggregate fair market value
equal to (A) the excess of (i) the fair market value of one (1) share of Common
Stock as of the date on which the Nontandem Stock Appreciation Right is
exercised over (ii) the base price of the shares covered by the Nontandem Stock
Appreciation Right, multiplied by (B) the number of shares of Common Stock
covered by the Nontandem Stock Appreciation Right, or the portion thereof being
exercised. Cash shall be delivered in lieu of any fractional shares.

8.5 Settlement of Stock Appreciation Rights. As soon as is reasonably
practicable after the exercise of a Stock Appreciation Right, the Company shall
(i) issue, in the name of the grantee, stock certificates representing the total
number of full shares of Common Stock to which the grantee is entitled pursuant
to Section 8.3 or 8.4 hereof and cash in an amount equal to the fair market
value, as of the date of exercise, of any resulting fractional shares, and
(ii) if the Committee causes the Company to elect to settle all or part of its
obligations arising out of the exercise of the Stock Appreciation Right in cash
pursuant to Section 8.6, deliver to the grantee an amount in cash equal to the
fair market value, as of the date of exercise, of the shares of Common Stock it
would otherwise be obligated to deliver.

8.6 Cash Settlement. The Committee, in its discretion, may cause the Company to
settle all or any part of its obligation arising out of the exercise of a Stock
Appreciation Right by the payment of cash in lieu of all or part of the shares
of Common Stock it would otherwise be obligated to deliver in an amount equal to
the fair market value of such shares on the date of exercise.

 

Page 6 of 14



--------------------------------------------------------------------------------

ARTICLE 9

NONTRANSFERABILITY OF OPTIONS AND STOCK APPRECIATION RIGHTS

No Option or Stock Appreciation Right may be transferred, assigned, pledged or
hypothecated (whether by operation of law or otherwise), except as provided by
will or the applicable laws of descent and distribution, and no Option or Stock
Appreciation Right shall be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge hypothecation or other disposition of
an Option or a Stock Appreciation Right not specifically permitted herein shall
be null and void and without effect. An Option or Stock Appreciation Right may
be exercised by grantee only during his or her lifetime, or following his or her
death pursuant to Article 11.

ARTICLE 10

TERMINATION OF EMPLOYMENT

10.1 Exercise after Termination of Employment. Except as the Committee may at
any time provide, in the event that the employment of a grantee to whom an
Option or Stock Appreciation Right has been granted under the Plan shall be
terminated (for reasons other than death or total disability), such Option or
Stock Appreciation Right may be exercised (to the extent that the grantee was
entitled to do so on the date of the termination of his employment) at any time
within three (3) months after such termination of employment.

10.2 Total Disability. In the event that a grantee to whom an Option or Stock
Appreciation Right has been granted under the Plan shall become totally
disabled, except as the Committee may at any time provide, such Option or Stock
Appreciation Right may be exercised at any time during the first nine (9) months
that the grantee receives benefits under the Long-Term Disability Plan (the
“Disability Plan”) to the extent otherwise exercisable during such nine-month
period. For purposes hereof, “total disability” shall have the definition set
forth in the Disability Plan, which definition is hereby incorporated by
reference.

ARTICLE 11

DEATH OF EMPLOYEE

If an Employee to whom an Option or Stock Appreciation Right has been granted
under the Plan shall die while employed by the Company or one of its
subsidiaries or within three (3) months after the termination of such
employment, such Option or Stock Appreciation Right (whether or not then
exercisable by its terms) shall become immediately exercisable in full by the
Employee’s estate or by the person who acquires the right to exercise such
Option or Stock Appreciation Right upon his or her death by bequest or
inheritance. Such exercise may occur at any time within one (1) year after the
date of the Employee’s death or such other period as the Committee may at any
time provide, but in no case later than the date on which the Option or Stock
Appreciation Right would otherwise terminate.

 

Page 7 of 14



--------------------------------------------------------------------------------

ARTICLE 12

RESTRICTED SHARES

12.1 Grant of Restricted Shares. The Committee may from time to time cause the
Company to grant Restricted Shares under the Plan to Employees, subject to such
restrictions, conditions and other terms as the Committee may determine.

12.2 Restrictions. (a) At the time a grant of Restricted Shares is made, the
Committee shall establish a period of time (the “Restricted Period”) applicable
to such Restricted Shares. Each grant of Restricted Shares may be subject to a
different Restricted Period but except as set forth in subsection (b) hereof in
no event shall Restricted Period be less than the minimum Restricted Period
hereinafter set forth. The Committee may, in its sole discretion, at the time a
grant is made, prescribe restrictions in addition to or other than the
expiration of the Restricted Period, including the satisfaction of corporate or
individual performance objectives which may be applicable to all or any portion
of the Restricted Shares. Except as set forth in subsection (b) hereof, the
minimum Restricted Period shall be three (3) years except in respect of
Restricted Shares that are also subject to restrictions relating to the
satisfaction of corporate or individual performance objectives, as to which the
minimum Restricted Period shall be one (1) year.

(b) With respect to grants of Restricted Shares intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code, upon
the death of an Employee to whom Restricted Shares have been granted under the
Plan, to the extent that the performance-based goals established in respect of
such Restricted Shares have been satisfied for purposes of said Section 162(m),
any other restrictions or conditions applicable to the Restricted Shares shall
immediately terminate. Except as necessary to effect the termination of
restrictions contemplated by the foregoing sentence, the Committee shall have no
discretion to shorten or terminate the Restricted Period or waive any other
restrictions applicable to all or a portion of any Restricted Shares intended to
qualify as performance-based compensation for purposes of Section 162(m) of the
Code. With respect to grants of Restricted Shares not intended to so qualify as
performance-based compensation, upon the death of the holder of Restricted
Shares, all restrictions or conditions applicable to the Restricted Shares shall
immediately terminate; and upon the disability or retirement of the holder of
Restricted Shares or as permitted under Section 17 hereof, the Committee may, in
its sole discretion, shorten or terminate the Restricted Period or waive any
other restrictions applicable to all or a portion of such Restricted Shares.
None of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period or prior to the
satisfaction of any other restrictions prescribed by the Committee with respect
to such Restricted Shares.

12.3 Restricted Stock Certificates. If the Committee deems it necessary or
appropriate, the Company may issue, in the name of each Employee to whom
Restricted Shares have been granted, stock certificates representing the total
number of Restricted Shares granted to the Employee, provided that such
certificates bear an appropriate legend or other restriction on transfer. If the
Restricted Shares are certificated, the Secretary of the Company shall hold such
certificates, properly endorsed for transfer, for the Employee’s benefit until
such time as the Restricted Shares are forfeited to the Company, or the
restrictions lapse.

12.4 Rights of Holders of Restricted Shares. Except as determined by the
Committee either at the time Restricted Shares are awarded or at any time
thereafter prior to the lapse of the restrictions, holders of Restricted Shares
shall not have the right to vote such shares or the right to receive any
dividends with respect to such shares. All distributions, if any, received by an
Employee with respect to Restricted Shares as a result of any stock split-up,
stock distribution, a combination of shares, or other similar transaction shall
be subject to the restrictions of this Article 12.

 

Page 8 of 14



--------------------------------------------------------------------------------

12.5 Forfeiture of Restricted Shares. Except as the Committee may at any time
provide, any Restricted Shares granted to an Employee pursuant to the Plan shall
be forfeited if the Employee terminates employment with the Company or its
subsidiaries prior to the expiration or termination of the Restricted Period and
the satisfaction of any other conditions applicable to such Restricted Shares.
Upon such forfeiture, the Secretary of the Company shall either cancel or retain
in its treasury the Restricted Shares that are forfeited to the Company.

12.6 Delivery of Restricted Shares. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the Restricted Shares shall lapse and
a stock certificate for the number of Restricted Shares with respect to which
the restrictions have lapsed shall be delivered, free of all such restrictions,
to the Employee or the Employee’s beneficiary or estate, as the case may be.

12.7 Performance-Based Objectives. At the time of the grant of Restricted Shares
to an Employee, and prior to the beginning of the performance period to which
performance objectives relate, the Committee may establish performance
objectives based on any one or more of the criteria set forth in Section 5.4
hereof. These factors shall have a minimum performance standard below which no
payments will be made. These performance goals may be based on an analysis of
historical performance and growth expectations for the business, financial
results of other comparable businesses, and progress towards achieving the
long-range strategic plan for the business. The performance objectives and
determination of results shall be based entirely on financial measures.

12.8 Compliance with Section 162(m). Any grants of Restricted Shares to Covered
Employees intended to qualify as performance-based compensation for purposes of
Section 162(m) of the Code must comply with the terms of Article 5 of this Plan.

ARTICLE 13

PERFORMANCE SHARES

13.1 Award of Performance Shares. For each Performance Period (as defined in
Section 13.2). Performance Shares may be granted under the Plan to such
Employees of the Company and its subsidiaries as the Committee shall determine.
Each Performance Share shall be deemed to be equivalent to one (1) share of
Common Stock. Performance Shares granted to an Employee shall be credited to an
account (a “Performance Share Account”) established and maintained for such
Employee.

13.2 Performance Period. “Performance Period” shall mean such period of time as
shall be determined by the Committee in its sole discretion. Different
Performance Periods may be established for different Employees receiving
Performance Shares. Performance Periods may run consecutively or concurrently.

13.3 Right to Payment of Performance Shares. With respect to each award of
Performance Shares under this Plan, the Committee shall specify performance
objectives (the “Performance Objectives”) which must be satisfied in order for
the Employee to vest in the Performance Shares which have been awarded to him or
her for the Performance Period. If the Performance Objectives established for an
Employee for the Performance Period are partially but not fully met, the
Committee may, nonetheless, in its sole discretion, determine that all or a
portion of the Performance Units have vested. If the Performance Objectives for
a Performance Period are exceeded, the Committee may, in its sole discretion,
grant additional, fully vested Performance Shares to the Employee. The Committee
may also determine, in its sole discretion, that Performance Units awarded to an
Employee shall become partially or fully vested upon the Employee’s death, total
disability (as defined in Article 10) or retirement, or upon

 

Page 9 of 14



--------------------------------------------------------------------------------

the termination of the Employee’s employment prior to the end of the Performance
Period. However, if any award hereunder is intended to qualify as
performance-based for purposes of Section 162(m) of the Code, the Committee
shall not exercise any discretion to increase the payment under such award
except to the extent permitted by Section 162(m) and the regulations thereunder.

13.4 Payment for Performance Shares. As soon as practicable following the end of
a Performance Period, the Committee shall determine whether the Performance
Objectives for the Performance Period have been achieved (or partially achieved
to the extent necessary to permit partial vesting at the discretion of the
Committee pursuant to Section 13.3). If the Performance Objectives for the
Performance Period have been exceeded, the Committee shall determine whether
additional Performance Shares shall be granted to the Employee pursuant to
Section 13.3. As soon as reasonably practicable after such determinations, or at
such later date as the Committee shall determine at the time of grant, the
Company shall pay to the Employee an amount with respect to each vested
Performance Share equal to the fair market value of a share of Common Stock on
such payment date or, if the Committee shall so specify at the time of grant, an
amount equal to (i) the fair market value of a share of Common Stock on the
payment date less (ii) the fair market value of a share of Common Stock on the
date of grant of the Performance Share. Payment shall be made entirely in cash,
entirely in Common Stock (including Restricted Shares) or in such combination of
cash and Common Stock as the Committee shall determine.

13.5 Voting and Dividend Rights. No Employee shall be entitled to any voting
rights, to receive any dividends, or to have his or her Performance Share
Account credited or increased as a result of any dividends or other distribution
with respect to Common Stock. Notwithstanding the foregoing, within sixty
(60) days after the date of payment of a dividend by the Company on its shares
of Common Stock, the Committee, in its discretion, may credit an Employee’s
Performance Share Account with additional Performance Shares having an aggregate
fair market value equal to the dividend per share paid on the Common Stock
multiplied by the number of Performance Shares credited to his or her account at
the time the dividend was declared.

13.6 Compliance with Section 162(m). Any grants of Performance Shares to Covered
Employees intended to qualify as performance-based compensation for purposes of
Section 162(m) of the Code must comply with the terms of Article 5 of this Plan.

ARTICLE 14

PERFORMANCE UNITS

14.1 Award of Performance Units. For each Performance Period (as defined in
Section 13.2), Performance Units may be granted under the Plan to such Employees
of the Company and its subsidiaries as the Committee shall determine. The award
agreement covering such Performance Units shall specify a value for each
Performance Unit or shall set forth a formula for determining the value of each
Performance Unit at the time of payment (the “Ending Value”). If necessary to
make the calculation of the amount to be paid to the Employee pursuant to
Section 14.3, the Committee shall also state in the award agreement the initial
value of each Performance Unit (the “Initial Value”). Performance Units granted
to an Employee shall be credited to an account (a “Performance Unit Account”)
established and maintained for such Employee.

14.2 Right to Payment of Performance Units. With respect to each award of
Performance Units under this Plan, the Committee shall specify performance
objectives (the “Performance Objectives”) which must be satisfied in order for
the Employee to vest in the Performance Units which have been awarded to him or
her for the Performance Period. If the Performance Objectives established for an
Employee for the Performance Period are partially but not fully met, the
Committee may, nonetheless, in

 

Page 10 of 14



--------------------------------------------------------------------------------

its sole discretion, determine that all or a portion of the award has vested. If
the Performance Objectives for a Performance Period are exceeded, the Committee
may, in its sole discretion, grant additional, fully vested Performance Units to
the Employee. The Committee may also determine, in its sole discretion, that
awards granted to an Employee shall become partially or fully vested upon the
Employee’s death, total disability (as defined in Article 10) or retirement, or
upon the termination of the Employee’s employment prior to the end of the
Performance Period. However, if any award hereunder is intended to qualify as
performance-based for purposes of Section 162(m) of the Code, the Committee
shall not exercise any discretion to increase the payment under such award
except to the extent permitted by Section 162(m) and the regulations thereunder.

14.3 Payment for Performance Units. As soon as practicable following the end of
a Performance Period, the Committee shall determine whether the Performance
Objectives for the Performance Period have been achieved (or partially achieved
to the extent necessary to permit partial vesting at the discretion of the
Committee pursuant to Section 14.2). If the Performance Objectives for the
Performance Period have been exceeded, the Committee shall determine whether
additional Performance Units shall be granted to the Employee pursuant to
Section 14.2. As soon as reasonably practicable after such determinations, or at
such later date as the Committee shall determine, the Company shall pay to the
Employee an amount with respect to each vested Performance Unit equal to the
Ending Value of the Performance Unit or, if the Committee shall so specify at
the time of grant, an amount equal to (i) the Ending Value of the Performance
Unit less (ii) the Initial Value of the Performance Unit. Payment shall be made
entirely in cash, entirely in Common Stock (including Restricted Shares) or in
such combination of cash and Common Stock as the Committee shall determine.

14.4 Compliance with Section 162(m). Any grants of Performance Units to Covered
Employees intended to qualify as performance-based compensation for purposes of
Section 162(m) of the Code must comply with the terms of Article 5 of this Plan.

ARTICLE 15

UNRESTRICTED SHARES

15.1 Award of Unrestricted Shares. The Committee may cause the Company to grant
Unrestricted Shares to Employees at such time or times, in such amounts and for
such reasons as the Committee, in its sole discretion, shall determine. Except
as required by applicable law, no payment shall be required for Unrestricted
Shares.

15.2 Delivery of Unrestricted Shares. The Company shall issue, in the name of
each Employee to whom Unrestricted Shares have been granted, stock certificates
representing the total number of Unrestricted Shares granted to the Employee,
and shall deliver such certificates to the Employee as soon as reasonably
practicable after the date of grant or on such later date as the Committee shall
determine at the time of grant.

ARTICLE 16

ADJUSTMENT UPON CHANGES IN CAPITALIZATION

Notwithstanding any other provision of the Plan, the Committee may at any time
make or provide for such adjustments to the Plan, to the number and class of
shares available thereunder or to any outstanding Options, Stock Appreciation
Rights, Restricted Shares or Performance Shares as it shall deem appropriate to
prevent dilution or enlargement of rights, including adjustments in the event of
changes in the number of shares of outstanding Common Stock by reason of stock
dividends, split-ups, recapitalizations, mergers, consolidations, combinations
or exchanges of shares, separations, reorganizations, liquidations and the like.

 

Page 11 of 14



--------------------------------------------------------------------------------

ARTICLE 17

AMENDMENT AND TERMINATION

The Board may suspend, terminate, modify or amend the Plan, provided that any
amendment that would (i) materially increase the aggregate number of shares
which may be issued under the Plan, (ii) materially modify the requirements as
to eligibility for participation in the Plan or (iii) reduce the exercise price
of Options previously granted under the Plan shall be subject to the approval of
the Company’s stockholders, except that any such increase, modification or
reduction that may result from adjustments authorized by Article 16 does not
require such approval. If the Plan is terminated, the terms of the Plan shall,
notwithstanding such termination, continue to apply to awards granted prior to
such termination. No suspension, termination, modification or amendment of the
Plan may, without the consent of the Employee to whom an award shall theretofore
have been granted, adversely affect the rights of such Employee under such
award.

ARTICLE 18

WRITTEN AGREEMENT

Each award of Options, Stock Appreciation Rights, Restricted Shares, Performance
Shares, Performance Units, and Unrestricted Shares shall be evidenced by a
written agreement, executed by the Employee and the Company, and containing such
restrictions, terms and conditions, if any, as the Committee may require. In the
event of any conflict between a written agreement and the Plan, the terms of the
Plan shall govern.

ARTICLE 19

MISCELLANEOUS PROVISIONS

20.1 Fair Market Value. “Fair market value” for purposes of this Plan, shall be
the closing price of the Common Stock as reported on the principal exchange on
which the shares are listed for the date on which the grant, exercise or other
transaction occurs, or if there were no sales on such date, the most recent
prior date on which there were sales.

20.2 Tax Withholding. The Company shall have the right to require Employees or
their beneficiaries or legal representatives to remit to the Company an amount
sufficient to satisfy federal, state and local withholding tax requirements, or
to deduct from all payments under this Plan, amounts sufficient to satisfy all
withholding tax requirements. Whenever payments under the Plan are to be made to
an Employee in cash, such payments shall be net of any amounts sufficient to
satisfy all federal, state and local withholding tax requirements. The Committee
may, in its discretion, permit an Employee to satisfy his or her tax withholding
obligation either by (i) surrendering shares owned by the Employee or
(ii) having the Company withhold from shares otherwise deliverable to the
Employee. Shares surrendered or withheld shall be valued at their fair market
value as of the date on which income is required to be recognized for income tax
purposes. In the case of an award of Incentive Stock Options, the foregoing
right shall be deemed to be provided to the Employee at the time of such award.

20.3 Compliance With Section 16(b). In the case of Employees who are or may be
subject to Section 16 of the Act, it is the intent of the Company that any award
granted hereunder satisfy and be

 

Page 12 of 14



--------------------------------------------------------------------------------

interpreted in a manner that satisfies the applicable requirements of Rule
16b-3, so that such persons will be entitled to the benefits of Rule 16b-3 or
other exemptive rules under Section 16 of the Act and will not be subjected to
liability thereunder. If any provision of the Plan or any award would otherwise
conflict with the intent expressed herein, that provision, to the extent
possible, shall be interpreted and deemed amended so as to avoid such conflict.
To the extent of any remaining irreconcilable conflict with such intent, such
provision shall be deemed void as applicable to Employees who are or may be
subject to Section 16 of the Act.

20.4 Forfeiture; Recoupment. The Committee reserves the right to cause a
forfeiture of the gain realized by the Employee with respect to an award granted
thereunder on account of actions taken by, or failed to be taken by, such
Employee in violation or breach of or in conflict with any (a) employment
agreement, (b) confidentiality obligation with respect to the Company,
(c) non-competition agreement, (d) agreement prohibiting solicitation of
employees or customers of the Company or any subsidiary, (e) Company policy or
procedure, (f) other agreement, or (g) any other obligation of such Employee to
the Company, as and to the extent specified in such agreement. The Committee may
annul an outstanding award if the Employee thereof is terminated for cause. Any
award granted pursuant to the Plan shall be subject to mandatory repayment by
the Employee to the Company to the extent the Employee is, or in the future
becomes, subject to (a) any Company “clawback” or recoupment policy that is
adopted to comply with the requirements of any applicable law, rule or
regulation, or (b) any law, rule or regulation which imposes mandatory
recoupment under circumstances set forth in such law, rule or regulation.

20.5 Successors. The obligations of the Company under the Plan shall be binding
upon any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
businesses of the Company. In the event of any of the foregoing, the Committee
may, at its discretion prior to the consummation of the transaction, cancel,
offer to purchase, exchange, adjust or modify any outstanding awards, at such
time and in such manner as the Committee deems appropriate and in accordance
with applicable law.

20.6 General Creditor Status. Employees shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Employee or beneficiary or legal representative of such Employee. To the extent
that any person acquires a right to receive payments from the Company under the
Plan, such right shall be no greater than the right of an unsecured general
creditor of the Company. All payments to be made hereunder shall be paid from
the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan.

20.7 No Right to Employment. Nothing in the Plan or in any written agreement
entered into pursuant to Article 18, nor the grant of any award, shall confer
upon any Employee any right to continue in the employ of the Company or a
subsidiary or to be entitled to any remuneration or benefits not set forth in
the Plan or such written agreement or interfere with or limit the right of the
Company or a subsidiary to modify the terms of or terminate such Employee’s
employment at any time.

20.8 Notices. Notices required or permitted to be made under the Plan shall be
sufficiently made if sent by registered or certified mail addressed (a) to the
Employee at the Employee’s address as set forth in the books and records of the
Company or its subsidiaries, or (b) to the Company or the Committee at the
principal office of the Company.

 

Page 13 of 14



--------------------------------------------------------------------------------

20.9 Severability. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

20.10 Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Arkansas.

20.11 Term of Plan. Unless earlier terminated pursuant to Article 17 hereof, the
Plan shall terminate on the earlier of the tenth (10th) anniversary of the date
of adoption of the Plan by the Board or February 27, 2022 (the “Termination
Date”).

 

Page 14 of 14